UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2015 Commission File Number: 001-14946 CEMEX, S.A.B. de C.V. (Translation of Registrant's name into English) Avenida Ricardo Margáin Zozaya #325, Colonia Valle del Campestre Garza García, Nuevo León, México 66265 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Contents 1. Press release, dated January 6, 2015, announcing that CEMEX, S.A.B. de C.V. (NYSE:CX) and Holcim closed a series of transactions in Europe originally announced on August 28, 2013 and supplemented on October 30, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, CEMEX, S.A.B. de C.V. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMEX, S.A.B. de C.V. (Registrant) Date: January 6, 2015 By: /s/ Rafael Garza Name:Rafael Garza Title:Chief Comptroller EXHIBIT INDEX EXHIBITNO. DESCRIPTION 1. Press release, dated January 6, 2015, announcing that CEMEX, S.A.B. de C.V. (NYSE:CX) and Holcim closed a series of transactions in Europe originally announced on August 28, 2013 and supplemented on October 30, 2014.
